This is a companion case to that of Moilanen v. Massill concurrently decided. The facts are substantially the same in both cases and it was stipulated by counsel that the decision in that case would govern the result here. The order from which the appeal is taken is reversed conditioned upon the payment of terms in the sum of $25.00. Neither party to recover costs on this appeal. It is so ordered.
NUESSLE, Ch. J., and MORRIS, CHRISTIANSON and BURKE, JJ., and GRIMSON, District J., concur.
BURR, J., did not participate. *Page 701